DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
Response to Amendment
 	Applicant has amended previous claims 7 and 8 into claim 1, and previous claims 17-18 into claim 11. Examiner notes in amended claim 1, the final lines (corresponding to previous claim 8) should have been underlined since the amendment received 6/14/22 was not entered. Likewise for claim 11. Similarly, claims 9-10, 19-20, 23 and 25 should have been identified as (CURRENTLY AMENDED) and the amended claim language should also have been underlined since the amendment received 6/14/22 was not entered. The claims have been treated as if claims 9-10,19-20, 23 and 25 were labeled (CURRENTLY AMENDED) with the amendments underlined, that is, the claims have been treated with the amended claim language from 6/14/22 included.  
Response to Arguments
 	Examiner notes references were made to Examiner Bruner in the arguments dated 7/14/2022, but prosecution was assigned to a new examiner on 4/8/2022.
 	Claims 1 and claims 11 are allowed as Applicant has incorporated previously indicated allowable subject matter.
 	Applicant's arguments filed 7/14/2022 referencing the arguments received 6/14/2022 have been fully considered but they are not persuasive. Applicant argues the reference Jefremow does not disclose the claimed sinking current from the intermediate node during ramp-up of the output voltage because the Jefremow reference proposes to continually provide a bias current for improving stability “without need to reduce the bias current”. Examiner notes the bias current referenced is the bias current to supply the amplifier 1, as depicted in Figure 6; the bias current refers to the current required to power amp 1 from VDD, and does not refer to the sourcing to the intermediate node 1-2 from 10 (nor refer to the sinking from node 1-2 from 31). When it is required to ramp-up the output voltage, additional current sinks from node 1-2, to lower the voltage at node 1-2, which due to the inversion of 2, increases the turn on of T6 which increases the output from 4 to ramp up the output voltage. Likewise, to ramp down, current is sourced from 10 to increase the node voltage, which turns off T6 to decrease the current from 4 to ramp down the output voltage. The rejections of claims 23 and 25 have been maintained below.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 23 and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Jefremow (US 2017/0060157).
 	With respect to claim 1, Jefremow discloses a linear regulator, comprising: a pass device (Fig. 6 4) coupled between an input voltage level (Fig. 6 VDD) and an output node (Fig. 6 node Vout); a voltage divider circuit (Fig. 6 resistor voltage divider) for generating a feedback voltage (Fig. 6 voltage fedback to 1 non-inverting input) that depends on an output voltage (Fig. 6 Vout) at the output node; and an operational amplifier (Fig. 6 1-2) for controlling the pass device, the operational amplifier receiving the feedback voltage (Fig. 6 1 non-inverting input) and a reference voltage (Fig. 6 Vref) at its inputs (Fig. 6 1 inverting and non-inverting inputs), wherein the operational amplifier comprises: an input stage (Fig. 6 1) that receives the feedback voltage and the reference voltage at its inputs; an amplifier stage (Fig. 6 2) that receives an output of the input stage at its input; a current injection circuit (Fig. 6 10, 20, 31, 33) for sourcing current (Fig. 6 10) into an intermediate node (Fig. 6 node 1-2) between the input stage and the amplifier stage, or sinking a current (Fig. 6 31) from the intermediate node; and a Miller capacitance (Fig. 6 CC) that is formed between the intermediate node and the output node, wherein the current injection circuit is for compensating for current flowing the Miller capacitance (paragraphs 9-11, 56), and wherein the current injection circuit is controlled in such manner that it sinks current from the intermediate node during ramp-up of the output voltage (paragraphs 55-56) and/or it sources current to the intermediate node during ramp-down of the output voltage (Fig. 6 10 sources current to raise the voltage at the node and lower the gate voltage of T6 which reduces the current from 4 to ramp-down the output voltage Vout).

 	With respect to claim 25, Jefremow discloses a method as set forth above. See claim 23. For additional detail.
Allowable Subject Matter
 	Claims 1-3, 6, 9-13, 16 and 19-20 are allowed. See the action dated 4/14/2022 for the reasons for allowance. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839